Citation Nr: 1112245	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the loss of use of a creative organ.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for an intestinal obstruction.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

E.M. Evans



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his July 2010 substantive appeal, the Veteran requested a personal hearing before a member of the Board at the Newark RO.  As the Veteran requested a hearing at the RO, a Travel Board hearing must be scheduled. 38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Newark RO as soon as such a hearing is practically possible.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  Thereafter, this case should be returned to the Board for appropriate action.

The Veteran has the right to submit additional evidence and argument on the matter 

or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


